Citation Nr: 1033929	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-30 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
otitis externa.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 
1954 to November 1956.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The rating schedule provides a maximum 10 percent rating for 
otitis externa.

2.  The circumstances of this case are not so exceptional or 
unusual as to render impractical the application of these regular 
rating schedule standards.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for 
the bilateral otitis externa.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.87, 
Diagnostic Code (DC) 6210 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its underlying 
merits, providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009). 

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

These VCAA notice requirements apply to all five elements of a 
claim, including the downstream disability rating and effective 
date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

The Veteran received this required VCAA notice in letters dated 
in September 2005, March 2006, and September 2008.  These letters 
indicated the types of information and evidence needed to 
substantiate his claim for an increased rating for his bilateral 
otitis externa.  The letters also explained the division of 
responsibility between him and VA in obtaining this supporting 
evidence, including lay evidence and private and VA medical 
treatment records.  As well, the RO sent the first letter in 
September 2005 prior to initially adjudicating his claim in 
December 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  

And although he did not receive Dingess notice concerning the 
disability rating and downstream effective date elements of his 
claim until March 2006 - since the Court did not issue the that 
decision until 2006 - the RO has readjudicated his claim since 
providing this additional notice in a supplemental statement of 
the case (SSOC) issued in October 2008.  This is important to 
point out because the Federal Circuit Court has held that a SSOC 
can constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication rectifies ("cures") any timing problem 
associated with inadequate notice or lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Moreover, although not required, the Board notes that the 
September 2008 letter also complies with the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (which had 
previously held that an appellant must be notified that medical 
or lay evidence must show a worsening or increase in severity of 
the disability and the effect this worsening or increase has on 
his employment and daily life.)  Since providing this notice, 
however, the Federal Circuit Court has vacated this lower Veteran 
Court's holding in Vazquez-Flores, concluding instead that 
generic notice in response to a claim for an increased rating is 
all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270, 1277 (2009).  The Federal Circuit indicated "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran specific."  
Similarly, "while a Veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Id. 

It is also worth noting that, as the pleading party, the Veteran, 
not VA, has the evidentiary burden of proof for showing how a 
VCAA notice error is prejudicial,  meaning outcome determinative 
of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  
The Veteran and his representative have not made any such 
pleading or allegation.  Thus, the duty to notify has been 
satisfied in this case.

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all records 
that he and his representative identified as relevant to the 
claim, including VA treatment records.  Also, the Veteran had 
VA compensation examinations in September 2005 and more recently 
in November 2007, and the findings from these examinations 
provide the information needed to properly rate his disability.  
See 38 C.F.R. §§ 3.327, 4.2 (2009).  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA.

II.  Increased Rating For Bilateral Otitis Externa

The Veteran was treated for bilateral otitis externa while on 
active duty, which persisted after he left the military in 1956.  
In a January 1958 rating decision the RO granted service 
connection for otitis externa, bilateral, suppurative, and 
assigned an initial 0 percent (i.e., noncompensable) rating.  In 
November 1963 this disability rating was increased to 10 percent 
and has been in effect ever since.  Since this 10 percent rating 
has been in effect for more than 20 years, it is protected from 
reduction.  See 38 C.F.R. § 3.951 (2009).

In September 2005 the Veteran filed a claim for a higher rating 
for his bilateral otitis externa.  Disability ratings are 
determined by applying the criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule).  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.



Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  A "staged" rating is appropriate for an increased-
rating claim, however, when in assessing the present level of 
disability the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim for a higher rating was filed until VA makes a 
final decision on the claim.  Id; 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).

Otitis externa is rated pursuant to Diagnostic Code (DC) 6210.  
Under this regulatory provision, a maximum rating of 10 percent 
is warranted for swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  38 C.F.R. § 
4.88a, DC 6210.  Since the Veteran already has this maximum 
possible rating under this code, he must look elsewhere to 
receive a higher rating for this disability.

Although a higher schedular rating for the Veteran's bilateral 
otitis externa is not available, the Board must determine whether 
the claim should be referred to the Under Secretary for Benefits 
or to the Director of Compensation and Pension Service for 
consideration of "an extraschedular evaluation."  Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997) (when a Veteran is in 
receipt of the maximum combined schedular evaluation possible 
pursuant to the amputation rule of 38 C.F.R. § 4.68, 
consideration of entitlement to an extraschedular rating for the 
disability at issue is still appropriate).  See also Bagwell v. 
Brown, 9 Vet. App. 37 (1996).



In exceptional cases, where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or to the Director of Compensation and Pension Service 
for consideration of "an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  
38 C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a determination of whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, there must be a determination of whether 
the Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).

In this particular case at hand, the Board finds that the 
Veteran's symptomatology and limitation of functioning concerning 
his bilateral otitis externa are reasonably contemplated by the 
rating schedule under the first prong of this analysis.  
It is therefore unnecessary to reach the question of whether the 
disability causes marked interference with employment or frequent 
periods of hospitalization.  


But even assuming for the sake of argument that the second prong 
of Thun applies, there is still no evidence that his bilateral 
otitis externa has independently caused marked interference with 
employment, meaning above and beyond that contemplated by his 
assigned 10 percent schedular rating. 

There is no indication the Veteran has been hospitalized because 
of his otitis externa, much less on a frequent basis.  He has 
received some VA outpatient treatment for this condition in 2005, 
but never as an inpatient.  Indeed, when this condition was 
examined for VA compensation purposes in September 2005 and 
November 2007, no active ear disease was even found.  

Concerning his employment, there is also no evidence this 
condition has markedly interfered with the Veteran's ability to 
work.  According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of time working from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Thus, even if his otitis externa 
caused some interference with his employment, this alone would 
not be tantamount to concluding there has been marked 
interference with his employment - again, meaning above and 
beyond that contemplated by the assigned 10 percent rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.).

For these reasons and bases, the Board is not required to remand 
this case for extraschedular consideration.  VAOPGCPREC 6-96.  
See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Accordingly, the appeal is denied. 




ORDER

The claim for a rating higher than 10 percent for bilateral 
otitis externa is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


